Citation Nr: 1039863	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-00 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active duty from December 1964 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 2008, the Board 
remanded the issues on appeal for additional development and the 
issues are again before the Board for adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds that another remand of the 
Veteran's claims is necessary.  Specifically, the RO/AMC has not 
substantially complied with the Board's prior October 2008 
remand.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the 
United States Court of Appeals for Veterans Claims (Court) held 
that compliance with remand instructions is neither optional nor 
discretionary and that the Board errs as a matter of law when it 
fails to ensure compliance with remand orders.  Although the 
agency of original jurisdiction is required to comply with remand 
orders, it is substantial compliance-not absolute compliance-
that is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the Board's 
remand, because such determination "more that substantially 
complied with the Board's remand order").

In October 2008, the Board remanded the appeal to obtain a VA 
examination opinion to determine whether there is a relationship 
between the Veteran's current diagnosis of PTSD and an in-service 
stressor.  However, May 2009 RO examination instructions 
requested an opinion with regard to the Veteran's sleep disorder 
only and did not contemplate his claim for entitlement to service 
connection for PTSD.  As a result, the June 2009 VA examiner did 
not provide a medical opinion regarding a relationship, if any, 
between the Veteran's current PTSD and service.  Thus, a new VA 
examination is warranted in this regard.

With regard to a claim for PTSD, the Veteran asserts that his in-
service stressors include seeing body bags on the runway, seeing 
helicopters bringing the wounded for treatment, being shot at 
when going to town on highway 1, killing a cobra snake, hearing 
his name being read on the radio by Hanoi Hanna who said that the 
North Vietnamese Army would kill them, being spit at when 
returning to the states, and seeing a Pam Am plane get destroyed 
at the end of a runway.  He asserts that his stressors took place 
from August 1966 to July 1967 in Phu Cat Air Base, Danang, and 
Que Nhon, Vietnam while attached to the 819th Red Horse.  An 
April 2003 email from a purported fellow service member indicated 
that he recalled seeing body bags as well.  

Initially, the Board notes that the Veteran served in the 
Republic of Vietnam from August 1966 to September 1967 and 
asserts various in-service stressors consistent with such 
service.  Service personnel records show that he was attached to 
the 819th CES (Civil Engineering Squadron).  Medical records show 
diagnoses of PTSD and the Veteran's family submitted statements 
noting the change in his behavior since service.

The Board notes that since the time of the prior Board remand, 
the VA has amended its adjudication regulations governing service 
connection for posttraumatic stress disorder (PTSD) by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  
 
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that:

*	Are received by VA on or after July 12, 2010;
*	Were received by VA before July 12, 2010 but have not 
been decided by a VA regional office as of July 12, 2010;
*	Are appealed to the Board of Veterans' Appeals (Board) on 
or after July 12, 2010;
*	Were appealed to the Board before July 12, 2010 but have 
not been decided by the Board as of July 12, 2010; or
*	Are pending before VA on or after July 12, 2010 because 
the United States Court of Appeals for Veterans Claims 
vacated a Board decision on an application and remanded 
it for readjudication.

38 C.F.R. §3.304(f)(3) (2009).

Where the law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
Veteran applies, absent congressional or Secretarial intent to 
the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended versions may only be applied as of their effective date 
and, before that time, only the former version of the regulation 
should be applied. VAOPGCPREC 3- 2000 (Apr. 10, 2000).  As such, 
the Veteran's claim must be viewed in light of the amended 
language of the regulation.

In this case, the Board finds the Veteran's stressor reports 
consistent with the places, types, and circumstances of the 
Veteran's service.  See also 38 U.S.C.A. § 1154(a)(West 2002).  
Therefore, the Veteran's lay testimony alone is sufficient to 
establish the occurrence of the claimed in-service stressors in 
this instance.  However, the Board notes that a medical nexus 
opinion has not yet been provided  regarding a relationship, if 
any, between the Veteran's current diagnosis of PTSD and his 
reported in-service stressors.   On remand, the Veteran should be 
afforded a PTSD examination.

With regard to the Veteran's claim of entitlement to service 
connection for a sleep disorder, the Board finds that a 
clarification opinion is needed.  In October 2008, the Board 
remanded the issue for a medical opinion to determine the 
etiology of the Veteran's sleep disorder and highlighted service 
treatment records showing that in May 1967, the Veteran could not 
sleep at night and an impression of anxiety tension state was 
noted.  Additionally, service records showed, at service 
discharge, that the Veteran indicated yes to the inquiry have you 
ever had or have you now frequent trouble sleeping.  Post-service 
treatment records also show that the Veteran indicated having 
sleep disturbance.   

In June 2009, in accordance with the 2008 Board remand 
directives, the Veteran was afforded a VA examination for his 
sleep disorder.  The examiner noted that the Veteran didn't sleep 
well and diagnosed alcohol dependence.  The examiner stated that 
it was impossible to separate the effects of alcohol use with the 
Veteran's alleged sleep impairment and prior depressive symptoms, 
noting that alcohol can negatively impact the quality and 
duration of sleep and prevent effective treatment for depressive 
symptoms.  Additionally, the examiner opined that the Veteran's 
sleep impairment was less likely than not related to service, 
noting the Veteran's history of alcohol dependence and abuse, 
including drinking alcohol with medications at night.  The 
examiner stated that it was well known in medical literature that 
alcohol use can disrupt the quality and duration of sleep and can 
exacerbate symptoms of depression.  The examiner further noted 
that a sleep disorder and depression were inextricably linked to 
the Veteran's dependence on alcohol.

The Board finds the examination opinion inadequate for the 
following reasons.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).   It is unclear whether the examiner reviewed the 
pertinent service treatment records.  In this regard, the 
examiner provided no discussion of the Veteran's complaints of 
trouble sleeping in service and provided no medical opinion 
regarding a relationship between the Veteran's current sleep 
disorder and symptoms reported in service.  The Board 
acknowledges the examiner's opinion that the sleep disorder was 
less likely related to service; however, an adequate opinion in 
this case requires a specific finding in consideration of the 
Veteran's reported symptoms in service.  As this case presents 
certain medical questions which cannot be answered by the Board, 
a VA clarification opinion is necessary.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions].  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to determine whether there is a 
link between the Veteran's current diagnosis 
of PTSD and his reported in-service 
stressors.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary special 
studies or tests, to include psychological 
testing and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat- Related PTSD, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

2.  The claims file should be forwarded to the 
September 2009 VA examiner, or other 
appropriate VA examiner, for a clarification 
opinion regarding the etiology of the Veteran's 
sleep disorder.  The claims folder should be 
made available to and reviewed by the examiner.  

The examiner should be requested to express an 
opinion as to whether it is more likely, 
less likely, or as likely as not that the 
Veteran's sleep disorder is causally or 
etiologically related to service.  In 
particular, the examiner should take into 
account the service treatment records showing 
that in May 1967, the Veteran could not sleep 
at night and an impression of anxiety tension 
state was noted.  Additionally, at service 
discharge, on a medical history report, the 
Veteran indicated yes to the inquiry have you 
ever had or have you now frequent trouble 
sleeping.  The examiner should also note post-
service treatment records also show that the 
Veteran indicated having sleep disturbance.   

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

3.  Thereafter, the RO should readjudicate 
the claim on appeal. If the decision remains 
adverse to the Veteran, provide him and his 
representative with a supplemental statement 
of the case.  Allow the appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


